DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

 Claim Objections
Claim 23 is objected to because of the following informalities:  
In claim 23, line 2, “the body portion” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a body portion of the plug.--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474). 
Regarding claim 1, Petell discloses a lighting device for use with an inflatable
product, the lighting device comprising: 
a plug (including 14, 40, and 42) (see FIG. 1); 
a base (26) coupled to the plug (including 14, 40, and 42), forming a chamber therein (see
FIGS. 1 and 3 and col. 5, lines 34-43, the chamber is where the power source and
circuitry are stored); 
a circuit board (30) disposed within the chamber (see FIGS. 1 and 3 and col. 5, lines 34-43); and 
a light (12), the light (12) operatively coupled to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58, interconnections (18) perform the
coupling).
Petell may not explicitly disclose that the base is configured to removably couple
to the base portion of the plug. However, Lou discloses that the base (3) is configured to removably couple to the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0021], discloses that “the hand-held device may be separated at the junction near the end of the battery compartment”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the base of Petell removably coupled to the base portion of the plug, as disclosed by Lou, in order to repair the electrical connection (see Lou, paragraph [0021)).
Petell in view of Lou may not explicitly disclose a cap configured to removably couple to the plug using an interference fit, the cap defining at least one opening, that the base is opposite to the cap, and that the light protrudes through the at least one opening. However, Neumeier discloses a cap (15) configured to removably couple to the plug (7) using an interference fit (see FIG. 1, page 3, second full paragraph, and page 3, last full paragraph, discloses that the cap (reflector) is “The reflector 15 is locked in the open end of the housing 7 with the aid of locking projections 23” in the open housing end), the cap (15) defining at least one opening (in which 13 is attached) (see FIG. of Neumeier), that the base (bottom end of 7) is opposite to the cap (15), and that the light (14) protrudes through the at least one opening (in which 13 is attached) (see FIG. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the cap of Neumeier into the device of Petell in view of Lou in order to better direct the light in the direction desired (see Neumeier, FIG. 1 and page 3, fifth full paragraph, it is noted that this is what reflectors do). 
Regarding claim 5, Petell discloses that the plug (including 14, 40, and 42) defines a passageway (inside 14) configured to carry wiring (18) for operatively coupling the at least one light (12) to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58).
Regarding claim 6, Petell discloses that a sealant (silicone gel) creates a fluid-tight seal within the passageway (inside 14) (see col. 4, lines 22-34).
Regarding claim 10, Petell discloses that a portion (40) of the body portion (14 and 40) of the plug (including 14, 40, and 42) adjacent to the base portion (42) of the plug (including 14, 40, and 42) is recessed to form a lip (see FIG. 1).
Regarding claim 11, as best understood, Petell discloses that the plug (including 14, 40, and 42) and the base (26) are comprised of a lightweight polymer capable of being lifted by a balloon inflated with helium (see col. 4, lines 4-21 and 46-61, discloses lightweight, then-walled plastic. It is also noted a balloon of sufficient size can pick up any weight).
Regarding claim 12, Lou discloses that a press-fit coupled configuration (see paragraph [0024], discloses snap-fit caps which are a type of press-fit coupling). While the coupling of the cap (12) of Lou is very similar to the coupling of the base (3) and plug (2) (see FIG. 1, both show a screw-thread coupling), Petell in view of Lou may not explicitly disclose that the base and the plug are configured to form a press-fit coupled configuration. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the connection between the base and the plug of Petell in view of Lou a press-fit coupling because Lou discloses that press-fit couplings are equivalent to the screw-thread coupling disclosed by Lou (see Lou, paragraph [0024] and MPEP 2144.06).
Regarding claim 13, Petell discloses a lighting device for use with an inflatable
product, the lighting device comprising: a plug (including 14, 40, and 42) defining an opening (at the top end of 14) and comprising a base portion (42) and a body portion (14 and 40) extending from the base portion (42), wherein a portion (40) of the body portion (14 and 40) adjacent to the base portion (42) is recessed (see FIG. 1); a base (26) coupled to the base portion (42) of the plug (including 14, 40, and 42), forming a chamber therein (see FIGS. 1 and 3 and col. 5, lines 34-43, the chamber is where the power source and circuitry are stored); a circuit board (30) disposed within the chamber (see FIGS. 1 and 3 and col. 5, lines 34-43); and at least one light (12) protruding through the at least one opening (top of 14), the at least one light (12) operatively
coupled to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58, interconnections
(18) perform the coupling).
Petell may not explicitly disclose that the base is configured to removably couple to the base portion of the plug. However, Lou discloses that the base (3) is configured to removably couple to the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0021], discloses that “the hand-held device may be separated at the junction near the end of the battery compartment”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the base of Petell removably coupled to the base portion of the plug, as disclosed by Lou, in order to repair the electrical connection (see Lou, paragraph [0021]).
Petell in view of Lou may not explicitly disclose a cap configured to be received within the opening of the plug using an interference fit, the cap defining at least one opening; and the at least one light protruding through the at least one opening of the cap. However, Neumeier discloses a cap (15) configured to be received within the opening (at 23) of the plug (7) using an interference fit (see FIG. 1, page 3, second full paragraph, and page 3, last full paragraph, discloses that “The reflector 15 is locked in the open end of the housing 7 with the aid of locking projections 23.), the cap (15) defining at least one opening (in which 13 is attached) (see FIG. 1 and the fifth full paragraph on page 3), and the at least one light (14) protruding through the at least one opening (in which 13 is attached) of the cap (15) (see FIG. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the cap of Neumeier into the device of Petell in view of Lou in order to better direct the light in the direction desired (see Neumeier, FIG. 1 and page 3, fifth full paragraph, it is noted that this is what reflectors do).
Regarding claim 18, Petell discloses that the circuit board (30) includes a switch (38) to selectively place the circuit board (30) in operation (see FIG. 1 and col. 5, lines 34-43).
Regarding claim 19, Petell discloses that the plug (including 14, 40, and 42) defines a passageway (inside 14) configured to carry wiring (18) for operatively coupling the at least one light (12) to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 1 above,  and further in view of Ng (US 2011/0128729).
Regarding claim 7, as best understood, Petell in view of Lou and Neumeier may not explicitly disclose a plurality of lights. However, Ng discloses a single light bulb (600) with a
plurality of lights (LED elements) (see FIG. 9A and paragraph [0046]). It would have
been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the plurality of lights of Ng into the device of Petell in view of Lou and Neumeier in order to provide the amount of light desired by the user in an efficient manner (see Ng, paragraph [0046]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 1 above,  and further in view of Zingale et al. (US 6,106,135).
Regarding claim 8, Petell discloses a circuit board (80) (see FIG. 3). Petell in view of Lou and Neumeier may not explicitly disclose an audio input configured to generate an electrical output based on an external audio source. However, Zingale discloses an audio input (M) configured to generate an electrical output based on an external audio source (see FIG. 3 and col. 5, lines 46-55). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated audio input of Zingale into the device of Petell in view of Lou and Neumeier in order to provide a pleasing function for the user (see Zingale, col. 5, lines 41-45).
Regarding claim 9, Petell in view of Lou, Neumeier, and Zingale discloses that the circuit board (30 of Petell) illuminates the at least one light (12 of Petell) based on the electrical output from the audio input (M of Zingale) (see Zingale, col. 5, lines 41-45).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 13 above,  and further in view of Kasper et al. (US 2021/0095842).
Regarding claim 14, Lou as modified discloses that a snap-fit coupling between the base (3) and the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0024]). Petell in view of
Lou and Neumeier may not explicitly disclose that the snap-fit coupling comprises a plurality of apertures configured to receive a corresponding plurality of tabs. However, Kasper discloses that the snap-fit coupling comprises a plurality of apertures (66) configured to receive a corresponding plurality of tabs (64) (see FIG. 3 and paragraph [0073]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the apertures and tabs of Kasper into the device of Petell in view of Lou and Neumeier in order to make a secure connection.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 13 above, and further in view of Zingale et al. (US 6,106,135).
Regarding claim 15, Petell discloses a circuit board (30) (see FIG. 3). Petell in view of Lou and Neumeier may not explicitly disclose an audio input configured to generate an electrical output based on an external audio source. However, Zingale discloses an audio input (M) configured to generate an electrical output based on an external audio source (see FIG. 3 and col. 5, lines 46-55). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated audio input of Zingale into the device of Petell in view of Lou and Neumeier in order to provide a pleasing function for the user (see Zingale, col. 5, lines 41-45).
Regarding claim 16, Petell in view of Lou, Neumeier, and Zingale discloses that the circuit board (30 of Petell) illuminates the at least one light (12 of Petell) based on the electrical output from the audio input (M of Zingale) (see Zingale, col. 5, lines 41-45).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843), Neumeier (WO 88/06474), and Zingale et al. (US 6,106,135), as applied to claim 15 above, and further in view of Chiu (US 2007/0189562).
Regarding claim 17, Zingale does not disclose any specifics regarding the base, and therefore Petell in view of Lou, Neumeier, and Zingale may not explicitly disclose that the base defines an opening near the audio input of the circuit board to facilitate passage of the external
audio source to the audio input. However, Chiu discloses that the base (11) defines an opening (202) near the audio input (20) of the circuit board (10) to facilitate passage of the external audio source to the audio input (20) (see FIGS. 1 and 2A and paragraphs [0018] and [0019]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the opening of Chiu into the device of Petell in view of Lou, Neumeier, and Zingale in order to insure that the sound reaches the microphone (see Chiu, paragraph [0020], discloses “the user makes a sound near the hole 202, so sound waves are transmitted to the microphone under the hole 202”).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claims 1 and 13 above, and further in view of Ma (US 2005/0054262).
Regarding claims 21 and 22, Petell in view of Lou and Neumeier may not
explicitly disclose that the plug is a truncated cone. However, Ma discloses that the
plug (1) is a truncated cone (see FIG. 1C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the plug of Petell in view of Lou and Neumeier a truncated cone, as disclosed by Ma in order to make it easier to slide the balloon over the plug since the balloon does not have to be fully stretched out when it initially goes down the plug (see Ma, FIGS. 4 and 5).

Allowable Subject Matter
Claim 23 is objected to for the above mentioned informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the above mentioned informalities. 

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive of any error in the above rejection.
On page 7 of Applicant’s arguments, Applicant argues that the combination of Petell, Lou and Neumeier relies upon impermissible hindsight because the secondary reference is not needed to provide the examiner’s advantage that was set forth for combining Neumeier with Petell and Lou. However, the examiner respectfully disagrees that he is relying upon impermissible hindsight. 
Applicant refers to Petell, col. 6, lines 37-47 for disclosure on how Petell already teaches internally reflecting light. The examiner did not see much in the way of reflected light in this section, but lines 48-58 of col. 6 explain how the internal reflection of light off of the interior wall of the balloon. It is agreed that Petell discloses that a good portion of the light from the light source 12 will be reflected off of the interior walls of the balloon. However, at least a portion of the volume enclosed by the balloon is not the interior of wall of the balloon. That is, at the opening of the balloon there is shoulder flange 40 inserted as shown in the image below taken from Fig. 8 of Petell:
[AltContent: ][AltContent: textbox (element 22)][AltContent: textbox (uninflated, opaque regions)][AltContent: ]
    PNG
    media_image1.png
    563
    799
    media_image1.png
    Greyscale

Petell does not define any properties of the shoulder flange 40 so it is not known if it reflects light or not. Additionally, the mostly uninflated regions of the balloon wall around the element 40 would be more opaque than the expanded balloon and would not reflect light as well as the expanded balloon. 
	Thus it would be beneficial to reflect additional light, using a reflector 15 (or cap, shown below) such as the one disclosed by Neumeier. As shown below the cap 15 reflects additional light upwards, into the main body of the balloon, that may have been absorbed or poorly reflected by the shoulder flange 40 disclosed in Petell (which is in the same location of the balloon as the cap 15 of Neumeier). 


    PNG
    media_image2.png
    276
    594
    media_image2.png
    Greyscale

	Applicant further argues at the top of page 9, that the configuration of Petell does not allow for the reflector to surround the light source and be at the mouth of the balloon. The examiner notes that the light source does not have to be immediately adjacent the reflector in order to reflect light. Although, admittedly, the closer the light source is to the reflector the more light will be reflected. Petell indicates that the light source 12 is to be positioned near the center of the inside of the balloon (Petell, col. 6, lines 48-49). In a small balloon the center would not be far from the reflector. 
	Also on page 9, Applicant argues that placement of the reflector in Petell would not result in adequate light reflection. However, one of ordinary skill in the art would not place the reflector in ineffective locations, as suggested by Applicant, such as around element 66 or 42 or around the light source. One of ordinary skill in the art would recognize that the optimal placement would be around the cylindrical body 14 just above the opening of the balloon, as shown below in the image taken from Fig. 9D of Petell: 

[AltContent: textbox (placement of reflector)][AltContent: ][AltContent: arc]
    PNG
    media_image3.png
    540
    487
    media_image3.png
    Greyscale

In this position, the reflector would be optimally placed to cover less reflective surfaces of the balloon assembly and reflect light from light source 12 without interference from any other elements of the assembly. 
Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the use of the reflector in Neumeier would suggest to one of ordinary skill in the art that additional light from the light source could be reflected back into the body of the balloon as disclosed by Petell. 
Thus impermissible hindsight has not been used due to the extra advantage supplied by Neumeier, and therefore the above rejection has been maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 9, 2022